DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 1 of 10




          1   JOSHUA D. ORF-RODRIGUEZ
              Assistant Attorney General
          2   1125 Washington Street SE
              PO Box 40110
          3   Olympia, WA 98504-0110
              (360) 570-3405
          4

          5

          6                                                                   The Honorable Benjamin H. Settle

          7

          8                               UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
          9                                        AT TACOMA

        10
              TODD BRINKMEYER,                                       NO: 3:20-cv-05661-BHS
        11
                                                    Petitioner,      DECLARATION OF REBECCA
        12                                                           SMITH IN SUPPORT OF BOARD’S
              vs.                                                    RESPONSE TO MOTION FOR
        13                                                           PRELIMINARY INJUNCTION
              WASHINGTON STATE LIQUOR AND
        14    CANNABIS BOARD,

        15                                        Respondent

        16             I, REBECCA SMITH make the following Declaration of my own personal knowledge

        17    under penalty of perjury under the laws of the United States and the state of Washington that the

        18    foregoing is true and correct. I am over the age of 18 and competent to testify to the matters

        19    stated here:

        20             1.      In 2012, I-502, an initiative for the legalization of recreational marijuana in the

        21    State of Washington, was approved by a popular vote. I was initially the Marijuana Licensing

        22    Manager, and then shortly thereafter, the Director of Licensing with the Washington State

        23    Liquor and Cannabis Board (Board) when I-502 was being implemented. As Licensing

        24    Director, I oversee and work with hundreds of Board employees, including licensing

        25    specialists, enforcement officers, and their leadership all to ensure that the Washington

        26    marijuana industry runs smoothly and in accord with its intent. In my eight years working at


                 DECLARATION OF REBECCA SMITH                         1              ATTORNEY GENERAL OF WASHINGTON
                                                                                           1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                             PO Box 40100
                 PRELIMINARY INJUNCTION                                                    Olympia, WA 98504-0100
                                                                                                (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 2 of 10




          1   the top level of this new and evolving industry, I am intimately familiar with marijuana statutes

          2   and rules, and the underlying policies which supports those laws.

          3            2.      In voting for I-502, the people of Washington approved a residency

          4   requirement. As Washington was one of the first two states (the other being Colorado), it was

          5   of paramount importance to meet the Initiative’s goal to having a “tightly-regulated” industry

          6   and ensure that marijuana stayed as much as possible within the borders of Washington.

          7            3.      I am aware that Mr. Todd Brinkmeyer, an Idaho resident, has challenged our

          8   residency requirement in this State. Mr. Brinkmeyer sought to receive ownership interest from

          9   Michael “Scott” Atkison, who currently has ownership interest in four marijuana retailer

        10    licenses, three of which Mr. Brinkmeyer helped finance. It is not clear if Mr. Brinkmeyer

        11    sought to receive ownership from all four businesses, or just the three he finances.

        12                      a.      First, through his ownership of No. 259 Inc., Mr. Atkison owns

        13              Insangu, LLC which has an 80% ownership interest in Canna4Life LLC, a marijuana

        14              retailer – Mr. Brinkmeyer, through his company ATC 2, LLC loaned $400,000 for this

        15              business. Attached as Exhibit 1 is a true and accurate copy of a Report of Application

        16              demonstrating the ownership structure, and Exhibit 2 is a true and accurate copy of a

        17              Source of Funds document reflecting Mr. Brinkmeyer’s contribution.

        18                      b.      Second, again through his ownership of No 259, Inc., Mr. Atkison owns

        19              Insangu, LLC which has a 50% ownership in 317 Retail, LLC, a marijuana retailer.

        20              Mr. Brinkmeyer, through his company ATC 2, LLC loaned $800,000. Attached as

        21              Exhibit 3 is a is a true and accurate copy of a Report of Application demonstrating

        22              the ownership structure, and Exhibit 4, is a true and accurate copy of a Source of

        23              Funds document reflecting Mr. Brinkmeyer’s contribution.

        24                      c.      Third, through his ownership of No 259, Inc., Mr. Atkison owns

        25              Insangu, LLC which has a 50% ownership in 3213 Retail, Inc., a marijuana retailer –

        26


                 DECLARATION OF REBECCA SMITH                        2            ATTORNEY GENERAL OF WASHINGTON
                                                                                        1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                          PO Box 40100
                 PRELIMINARY INJUNCTION                                                 Olympia, WA 98504-0100
                                                                                             (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 3 of 10




          1             Mr. Brinkmeyer is not a financier for this business. Attached as Exhibit 5 is a true and

          2             accurate copy of a Report of Application demonstrating the ownership structure.

          3                     d.      Finally, Mr. Atkison has a direct 50% ownership in 2215 Retail, LLC,

          4             a marijuana retailer – Mr. Brinkmeyer through his company ATC2, LLC provided

          5             $1,400,000 for this business. Attached as Exhibit 6 is a is a true and accurate copy of

          6             a Report of Application demonstrating the ownership structure, and Exhibit 7 is a true

          7             and accurate copy of a Source of Funds document reflecting Mr. Brinkmeyer’s

          8             contribution.

          9            4.      There are many reasons the residency requirement is necessary for the

        10    functioning of Washington’s legal marijuana industry. First, the Controlled Substances Act

        11    treats any marijuana possession, transfer, and delivery, as a federal crime. After I-502 passed,

        12    the federal government issued the Cole memorandum, which signaled to any state that chose

        13    to legalize marijuana, including Washington, that if certain enforcement priorities were met,

        14    the federal government would leave the state industry alone. Some of those priorities included

        15    preventing sales to minors, preventing marijuana from becoming associated with criminal

        16    affiliates, and preventing diversion of marijuana to other states. The Cole memo also generally

        17    expected that States enacting “laws authorizing marijuana-related conduct” to “implement

        18    strong and effective regulatory and enforcement systems that will address the threat those state

        19    laws could pose to public safety, public health and other law enforcement interests.” It further

        20    warned that “If state enforcement efforts are not sufficiently robust to protect against the harms

        21    . . . the federal government may seek to challenge the regulatory structure itself.” While the

        22    Cole memo has since been rescinded by Former Attorney General Jeff Sessions, it still serves

        23    as the hallmark guidance that states follow, and the federal government has continued to

        24    implicitly follow that guidance. To that end, the residency requirement is a foundational

        25    element to maintain the robust Washington marijuana system—both in minimizing federal

        26    criminal activity, as well as better ensuring that the Board can enforce the laws and rules.


                 DECLARATION OF REBECCA SMITH                        3              ATTORNEY GENERAL OF WASHINGTON
                                                                                          1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                            PO Box 40100
                 PRELIMINARY INJUNCTION                                                   Olympia, WA 98504-0100
                                                                                               (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 4 of 10




          1   Attached as Exhibit 8 is true and accurate copy of the Cole memorandum. Attached as

          2   Exhibit 9 is true and accurate copy of a recent article entitled “2 years after Sessions Rescinded

          3   Cole Memo, Prosecutors Continue to Adhere to Obama-Era Enforcement Guidelines.” Upon

          4   looking at DOJ prosecutions from 2018-2020, the article concludes that the DOJ still follows

          5   the Cole Memo despite it being rescinded. An online version of the article is located:

          6   https://www.benzinga.com/markets/marijuana/20/01/15093079/2-years-after-sessions-

          7   rescinded-cole-memo-prosecutors-continue-to-adhere-to-obama-era-enforceme

          8            5.      The residency requirement ensures that all owners can actually be properly

          9   investigated. All owners must undergo a financial investigation, criminal and civil background

        10    investigation, interviews, fingerprinting, and other requirements in order to successfully pass

        11    the Board’s vetting requirements and be eligible for licensure. In order to complete a successful

        12    criminal background check, the Board needs to be able to conduct criminal background checks

        13    in local Washington jurisdictions that are not available on any federal database. Even a pattern

        14    of misdemeanors that may not show up on the federal database will disqualify an applicant for

        15    licensure. See WAC 314-55-040. The residency requirements ensure that the Board can contact

        16    local law enforcement and access the tools they have to conduct these checks. Where the owner

        17    is located in another state, the ability to conduct local criminal background checks would be

        18    made much more difficult—no relationships with local and state law enforcement, 49 States

        19    with 49 different types of local criminal background systems, and states where marijuana is

        20    illegal could be understandably reluctant to help out another state where it has been legalized.

        21             6.      The residency requirement for owners also ensures a physical presence so that

        22    our criminal and marijuana laws may be prosecuted in the event the owner, and its business,

        23    violates our laws. The Board requires that all owners of the business be responsible for the

        24    conduct of the business, their employees, and even visitors on the premises.

        25    WAC 314 55-110(4). Enforcement officers need the ability to access the physical marijuana

        26    locations and to be able to interview owners in the case of an alleged conduct violation


                 DECLARATION OF REBECCA SMITH                       4              ATTORNEY GENERAL OF WASHINGTON
                                                                                         1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                           PO Box 40100
                 PRELIMINARY INJUNCTION                                                  Olympia, WA 98504-0100
                                                                                              (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 5 of 10




          1   occurred. While employees or another representative could perhaps help Enforcement conduct

          2   its investigation, it is the owner(s) who must be able to answer for any marijuana regulatory

          3   violations or criminal activity. If, for example, a marijuana retailer sets up the business so that

          4   it routinely sells to minors or diverts marijuana, it becomes more than a regulatory issue at that

          5   point, and the owner needs to be held accountable for its criminal activity, which can be

          6   prosecuted under local Washington law.

          7            7.      Furthermore, in part because of marijuana’ federal illegality, Washington

          8   Enforcement Officers cannot enforce marijuana laws in another State. They are limited to

          9   Washington State. I am aware that unlike the Board’s Enforcement Officers, the Washington

        10    State Gambling Commission’s Enforcement Officers can leave Washington to enforce

        11    gambling laws, including even going outside the country if need be to conduct investigations.

        12             8.      In addition, I-502 empowered local jurisdictions to object to any marijuana

        13    applicant within their area. RCW 69.50.331(7). This can reveal details about an individual that

        14    the Board may not be aware of, including threats to public safety, that may necessitate the

        15    denial of the applicant for a marijuana license. If marijuana licensees could be out-of-state, the

        16    Board would lose this meaningful perspective in evaluating marijuana applicants and

        17    determining whether they should be issued a license. The Washington residency requirement

        18    is needed to hold those who decide to own a precarious and highly regulated business to be

        19    within the bounds of the State so to be properly investigated and held responsible.

        20             9.      There is a separate, but also important basis for the residency requirement.

        21    Washington, unlike any other state that has legalized marijuana, has a tiered system. That

        22    means an individual or business can only participate on one side of the industry—either, the

        23    marijuana retailer side, or the marijuana production and processing side. As Washington’s

        24    marijuana system was intended to be similar to the liquor industry, the goal of which was to

        25    prevent “tied houses,” where liquor became big business and invited criminal activity by not

        26    limiting the bounds of one enterprise’s influence. To my knowledge, no other state has


                 DECLARATION OF REBECCA SMITH                        5              ATTORNEY GENERAL OF WASHINGTON
                                                                                          1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                            PO Box 40100
                 PRELIMINARY INJUNCTION                                                   Olympia, WA 98504-0100
                                                                                               (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 6 of 10




          1   Washington’s set-up. By eliminating the residency requirement, Washington’s tiered

          2   marijuana system, as set up by the people of Washington, would be undermined. This is

          3   because any other State resident could be involved with marijuana production, retail, or even

          4   both in their own State, and then apply to be a retailer or producer in Washington—the best

          5   enforcement mechanism we would have is to “ask” the individual whether they are involved

          6   with marijuana—but they could simply lie. Given the illicit nature of the industry, there would

          7   be a high incentive for individuals looking to be involved on both sides of the industry to try

          8   to slip in out-of-state, where as described above, it is simply harder to investigate and confirm

          9   the details of any marijuana applicant. As demonstrated by the some of the LLC set up of

        10    Mr. Atkison’s ownership in his marijuana retailers, the corporate structure can become very

        11    complicated and make it difficult for the Board to track down whether the individual is in fact

        12    involved with marijuana outside of Washington.

        13             10.     This problem is further compounded by the fact that Washington only allows

        14    one individual/business to own up to five marijuana retailer licenses. RCW 69.50.325(3)(b).

        15    Such a limitation ensures that big business and criminal activity cannot dominate the market

        16    in State—but if residency were eliminated, this safeguard to Washington’s marijuana industry

        17    would be threatened because it would be difficult to know who already is involved with other

        18    retailers in other states. By keeping all ownership of marijuana businesses in Washington, we

        19    can work within our State’s regulatory structure to ensure the tiered system and limitation on

        20    marijuana licenses remains intact.

        21             11.     As tightly regulated as this industry has been, the Board has continued to listen

        22    to its constituents and loosened restrictions to the extent it can without risking public safety or

        23    Washington’s marijuana structure. For example, financiers were previously required to be

        24    Washington residents, but industry stakeholders in conversation with the Board determined

        25    that vetting of a financier can be accomplished without residency. This makes sense because

        26    financiers, generally speaking, are limited to providing loans on a fixed interest rate to


                 DECLARATION OF REBECCA SMITH                        6              ATTORNEY GENERAL OF WASHINGTON
                                                                                          1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                            PO Box 40100
                 PRELIMINARY INJUNCTION                                                   Olympia, WA 98504-0100
                                                                                               (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 7 of 10




          1   marijuana licensees. That is it—they are purely investors. While the vetting of financiers and

          2   owners is similar, it is not exactly the same. The investigation into an owner is more searching

          3   and thorough as compared to a financier. By way of example, Licensing Specialists and

          4   Enforcement Officers will spend more time reviewing the character of an owner, including

          5   local criminal background checks not available out of state. An out-of-state financier is not

          6   subject to the same local background scrutiny (because of the difficulty as described in

          7   Paragraph 5). Another difference is a financier’s funds can be more easily traced because they

          8   have a one-time determinate amount of money that they are investing. The vetting process for

          9   that is straightforward. Comparatively, an owner’s financial accounts receive additional vetting

        10    as they are more dynamic in nature; they can be used to deposit and withdraw revenue/profits

        11    from marijuana business, so additional tracking is required so the ebb and flow of marijuana

        12    money can be tracked. Moreover, owners are held responsible for the operation of the business,

        13    regulatory compliance, and for any criminal conduct that may occur. WAC 314-55-110(4).

        14    Because of the level of accountability between financiers and owners, there is less of a need

        15    for financiers to be domiciled in the State. In contrast, an owner must be located here so that

        16    they oversee business operations, timely respond to investigations, be present for inspections

        17    as needed, and properly respond to the Board’s requests for documents or information,

        18    see WAC 314-55-185.

        19             12.     In addition, the Board believes the six-month residency requirement is the

        20    shortest amount of time that accomplishes the goals discussed above. When I-502 was initially

        21    passed, it was only a three-month residency requirement. While we would have liked to make

        22    that work, we had issues with individuals who came into Washington for three months for the

        23    sole purpose of receiving a marijuana license and then would leave the State. This caused

        24    issues on the licensure side as well, as applications often take three months or more to process,

        25    so they would start out qualifying, but by the end, would not. To that end, Second Engrossed

        26    Second Substitute House Bill 2136 in 2015 was passed that raised the residency requirement


                 DECLARATION OF REBECCA SMITH                       7             ATTORNEY GENERAL OF WASHINGTON
                                                                                        1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                          PO Box 40100
                 PRELIMINARY INJUNCTION                                                 Olympia, WA 98504-0100
                                                                                             (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 8 of 10




          1   from 3-months to six months. In my opinion, this small increase has better achieved the policies

          2   of the residency requirements set forth in this Declaration.

          3            13.     It is no secret that if marijuana is federally legal, that may be a time for another

          4   discussion on whether a residency requirement is needed. Though I would have concerns it

          5   may still affect Washington’s tiered-system, we would be able to make it more like liquor or

          6   tobacco, which are federally legal. Banks then too would have regulations in place to accept

          7   marijuana money and their own safeguards to ensure a marijuana business remains legal. As it

          8   stands now, however, only state-chartered banks and credit unions and none of the large

          9   federally-chartered banks will take marijuana money, and marijuana is still often times a cash-

        10    based business.

        11             14.     I also understand that other States have chosen to not include a residency

        12    requirement in their marijuana system. While that may work for them, other states have issues

        13    with overproduction and diversion of marijuana out of state, like Oregon, where no residency

        14    requirement exists. Overproduction of marijuana is a common issue that leads to diversion, as

        15    marijuana licensees will become desperate and sell out of state to earn money to keep their

        16    business afloat. Even Exhibit C, an article attached to the Declaration of Andy Murphy, on

        17    page 9 reflects that the elimination of the residency requirement may have caused Oregon to

        18    be the “target of federal attention due to marijuana diversion” due to its overproducing

        19    marijuana. For convenience, a true and accurate copy of that article is attached as Exhibit 10.

        20    That article on page 4 also states that “[t]he main cost of residency requirements is loss of

        21    funding.” That concern is not as great in Washington anymore, because as previously

        22    discussed, we have allowed out-of-state financiers to provide money and loans to marijuana

        23    retailers. I am also proud to say that Washington’s marijuana regulations have ensured that

        24    70% of marijuana in Washington right now has come from legal sources, displacing the illegal

        25    market. While that number may seem low, it is one of the highest in the nation for legal

        26    marijuana production.


                 DECLARATION OF REBECCA SMITH                          8              ATTORNEY GENERAL OF WASHINGTON
                                                                                            1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                              PO Box 40100
                 PRELIMINARY INJUNCTION                                                     Olympia, WA 98504-0100
                                                                                                 (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 9 of 10




          1            15.     Other states, including Mr. Brinkmeyer’s residence, Idaho, have chosen to not

          2   even decriminalize marijuana. Attached as Exhibit 11 is a true and accurate copy of an

          3   explanation of laws and map detailing the current legality of marijuana in each state (retrieved

          4   online at https://disa.com/map-of-marijuana-legality-by-state). Without the residency

          5   requirement, Mr. Brinkmeyer—and other residents of Idaho—could start getting into

          6   Washington marijuana business, much, I imagine, to Idaho’s concern for public safety. The

          7   US District Attorney in Idaho could exercise its discretion and determine that ownership goes

          8   one-step too far—and Idaho residents are subject to criminal prosecution. The residency

          9   requirement, therefore, not only protects the integrity of our State’s legal marijuana system, it

        10    better respects other States that have chosen not to legalize marijuana and protects those

        11    citizens from criminal prosecution.

        12             16.     I am aware that Mr. Brinkmeyer is attempting to take action to immediately

        13    eliminate the residency requirement not only for himself, but for everyone. The impacts on our

        14    agency, especially during the COVID-19 pandemic, would be devastating. The COVID-19

        15    pandemic has caused the Board employees to take monthly furloughs due to budget shortfalls

        16    and to telework; this has impacted our work to a degree. The Board has already been following

        17    emergency declarations issued by the Governor to ensure that marijuana and liquor businesses

        18    can remain open safely, but that is an ongoing and evolving process. If the requirement were

        19    removed, not only would we deal with the impact of COVID-19, it would be anticipated that

        20    potentially hundreds of new applications for ownership would come flooding into our office—

        21    causing delays which may subject the Board to lawsuits and costing State tax dollars. This is

        22    because along with individuals simply wanting to be owners of Washington marijuana

        23    businesses, many individuals have contracted with each other to have a “first buyer” right if

        24    Washington ever lost its residency requirement. If it was later determined the residency

        25    requirement was valid by a later ruling, to reverse all of that work by the Board would be an

        26    almost impossible task—in essence, the Board would have to revoke marijuana licenses for


                 DECLARATION OF REBECCA SMITH                       9             ATTORNEY GENERAL OF WASHINGTON
                                                                                        1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                          PO Box 40100
                 PRELIMINARY INJUNCTION                                                 Olympia, WA 98504-0100
                                                                                             (360) 664-9006
                 3:20-cv-05661-BHS
DocuSign Envelope ID: 3A6D8158-E40C-4271-98FD-045ACB37E4C4
                      Case 3:20-cv-05661-BHS Document 12 Filed 08/24/20 Page 10 of 10




          1   having individuals that are not state residents. This would greatly impact the Washington

          2   marijuana industry.

          3            17.     In my opinion as Licensing Director for the last eight years and a dedicated

          4   advocate for the integrity of Washington’s marijuana industry, it is paramount that the

          5   residency requirement be maintained.

          6            Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

          7   true and correct to the best of my knowledge.
                                    24
          8            Signed this ______ day of August, 2020, at Olympia, Washington.

          9
                                                        ___________________________________
        10                                              REBECCA SMITH
                                                        Licensing Director
        11                                              Washington State Liquor and Cannabis Board
        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26


                 DECLARATION OF REBECCA SMITH                        10           ATTORNEY GENERAL OF WASHINGTON
                                                                                        1125 Washington Street SE
                 ISO BOARD’S RESPONSE TO MOTION FOR                                          PO Box 40100
                 PRELIMINARY INJUNCTION                                                 Olympia, WA 98504-0100
                                                                                             (360) 664-9006
                 3:20-cv-05661-BHS
